        Case 4:20-cv-00360-PSH Document 25 Filed 03/10/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


GWENN MARIE DAVIS                                                        PLAINTIFF


VS.                              No. 4:20-cv-00360 PSH


ANDREW SAUL, Commissioner,
    Social Security Administration                                     DEFENDANT


                                   JUDGMENT

       Pursuant to the Order filed in this matter this date, this case is dismissed with

prejudice.

       IT IS SO ORDERED this 10th day of March, 2021.



                                         UNITED STATES MAGISTRATE JUDGE
